Citation Nr: 1130765	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  04-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision of the White River Junction, Vermont Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's request to reopen a claim for service connection for a back disability.

The Board denied this claim in a February 2006 decision.  The Veteran subsequently appealed this denial to the U.S. Court of Appeals for Veterans Claims (Court).  An August 2007 Order vacated the Board's February 2006 decision and remanded the claim to the Board for further adjudication.

In November 2007, the Board granted the Veteran's request to reopen his claim for service connection and remanded the matter for additional development.  The reopened claim was again remanded in September 2010.

The issue of entitlement to service connection for a head injury was raised by the Veteran in a February 2004 letter.  Although this claim was referred to the agency of original jurisdiction (AOJ) by the Board in its February 2006 decision, it is not clear that this claim has been adjudicated.  Therefore, this issue is again referred to the AOJ for appropriate action.  


FINDING OF FACT

There is a nexus between a current lumbar spine disability, namely lumbar spine degenerative disc disease, and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for lumbar spine disability, namely lumbar degenerative disc disease, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  3838 U.S.C.A. §  U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that his current lumbar disability was caused by an in-service back injury sustained while lifting heavy artillery shells.

A March 1968 service entrance examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain in an accompanying Report of Medical History (RMH).  A May 1970 service discharge examination was also negative for any relevant abnormalities and the Veteran denied back trouble of any kind in an accompanying RMH.  The remaining service treatment records were negative for any complaints, treatment or diagnoses related to any lumbar spine disability.

VA examinations conducted in March 1971, January 1974, October 1975 and June 1977 were negative for complaints, findings or diagnoses related to any lumbar disability.

An undated private chiropractic statement indicates that the Veteran underwent a spinal adjustment in November 1978 performed by J.D. 

A February 1982 VA treatment note reflects the Veteran's complaints of severe low back pain for years that had worsened since November 1981.  An accompanying lumbar spine X-ray found some spurring but was negative for a compression fracture.  An impression of low back pain was given.

A February 1982 VA hospital summary reflects the Veteran's reports of severe back pain that began in 1970, and which increased in severity in May 1980.  A chronic low back strain with acute exacerbation was diagnosed.

A March 1982 private treatment summary, which was drafted by Dr. R.H., indicates that the Veteran had been diagnosed with a herniated disc of the lumbar spine.  The provider noted that he had treated the Veteran for this condition in May 1970.

A May 1982 private lumbar myelogram found a slight asymmetry of the nerve roots at the L4-L5 level with poor filling in the left side.

A December 1982 VA audiology examiner noted a report that the Veteran had lost time at work due to a muscular back strain.  No further complaints, findings or diagnoses related to a lumbar disability were noted.

In a November 1983 Social Security Administration Disability Report the Veteran indicated that he had suffered from back disc problems since 1970.

A December 1983 private orthopedic evaluation found degenerative arthritis of the lumbosacral spine.  The Veteran had reported first injuring his back during service and that he had experienced significant back pain that was cyclical in nature since that time.

A March 1984 statement from the Veteran's wife indicates that his back began to cause him "trouble again" in 1977.

A May 1984 private chiropractic summary reflects the Veteran's reports of injuring his back while lifting ammunition rounds.  Current symptoms included low back pain with extension neuropathy.  Accompanying X-rays revealed reversed neck and lumbar curves.  Diagnoses included lumbar spine degenerative disc disease at L4-5, L6 and S1, intervertebral disc syndrome, bilateral radiculitis and canal stenosis.

A May 1984 private treatment summary, which was drafted by J.D., indicates that he had treated the Veteran in November 1978 for complaints of low back pain and pain that radiated into the lower extremities.  The Veteran had reported injuring himself while lifting a bomb in Vietnam.

During a February 1986 Board hearing, the Veteran testified that he was treated by a corpsman at the time of his in-service back injury.  He sought private treatment very soon after discharge as he was unable to get out of bed or his car.  His current symptoms were similar to what he experienced during service, although his pain was now more severe.

A September 1988 private lumbar X-ray reveals obvious disc space narrowing with degenerative changes at the lumbosacral joint and L3-L4 without evidence of fracture, bone destruction or other bony abnormality.

A June 1989 private orthopedic summary indicates that the Veteran injured his back at work in November 1982 after lifting a heavy pole cylinder.  The provider opined that the Veteran had chronic mechanical low back pain secondary to a severe sprained lower back.

In an April 1991 statement M.N. indicated that he had served as a medic for the Veteran's unit during Vietnam.  The Veteran was treated in February 1970 for lower back pain incurred after lifting heavy artillery shells.  He was seen many times for the same back pain and he was sent to a hospital ship for further treatment note.

A February 1992 private physical medicine summary detailed the Veteran's November 1982 work injury and his in-service development of low back pain.

A November 2008 VA orthopedic examination reflects the Veteran's reports of an in-service back injury with episodes of recurrence in 1977 and 1982.  He also had a worked related back injury.  Following a physical examination, a diagnosis of a lumbosacral strain with degenerative disc disease was made.  The examiner opined that any relationship between the current symptomology to service would be purely speculative due to the Veteran's intercurrent injuries and his Worker's Compensation claim.  An addendum to this examination indicates that a review of the Veteran's claims file had been conducted.

A November 2010 VA orthopedic examiner noted that was there were some references in the claims file to back pain and an in-service back injury beginning in 1977 or so.  The Veteran was seen by a chiropractor and eventually diagnosed with lumbar spine degenerative disc disease.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of lumbar spine degenerative disc disease was made.  The examiner opined that any relationship between the Veteran's current lumbar diagnosis to his remote injury was speculative due to the fact that "many, many years back there is no nexus of any other problems occurring" and the subsequent Worker's Compensation injury.

In a June 2011 letter M.N. again described the treatment he provided the Veteran during service for his back injury.  He wrote that the record keeping was not "the best" during this time and that on most occasions they treated patients but either did not document anything or documented very little, even if the charts were available.

Analysis

The Veteran has a current disability as he has been diagnosed with lumbar spine disabilities, including degenerative disc disease.  In order for the current lumbar spine disability to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

Although the Veteran's service treatment records do not document his back complaints, he is competent to report his injuries and symptoms in service.  His reports are supported by the statements from M.N.  The evidence thus demonstrates an in-service injury.

The VA examiner reported in November 2008 and January 2010 he could not provide an opinion as to nexus without resort to speculation.  An examiner's statement that an opinion cannot be provided without resorting to speculation weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

Other evidence suggests that there was a continuity of symptomatology after service.  Dr. R. H. indicated that he had treated the Veteran for a herniated lumbar disc in May 1970, just after service discharge a chiropractor reported treatment in 1978 and the Veteran's spouse reported increased symptomatology in 1977.

The Veteran has credibly and competently reported a continuity of symptomatology.  Although the clinical evidence does establish that the Veteran sustained a work-related back injury in approximately 1982, the Veteran's lumbar spine complaints and treatments are documented prior to this injury.

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a lumbar spine disability, namely lumbar degenerative disc disease, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a lumbar spine disability, namely lumbar spine degenerative disc disease, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


